DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 15 and 16 are objected to because of the following informalities:  in claim 15, the claim ends with “and” and does not end with a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-9, 12 and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wahlstrom et al. (“A pin-on-disc simulation of airborne wear particles from disc brakes”).

Regarding claim 1, Wahlstrom et al. disclose a method for abrasion testing a material sample, the method comprising: abrading a surface of the material sample M with a tribometer H (page 764, section 2, first paragraph); during the abrading, flowing clean air past the material sample (page 764, section 2, second paragraph); receiving some of the flowing air in an airborne particle collector that is downstream of the material sample (page 764, column 2, paragraphs 2-4); and characterizing particles in the some of the flowing air, using the airborne particle collector (page 764, column 2, paragraphs 4-7).

Regarding claim 2, Wahlstrom et al. disclose that the abrading and the flowing air occur in a container G (page 764, section 2, paragraph 3; and Fig. 1).

Regarding claim 5, Wahlstrom et al. disclose that the air flows from an inlet F of the container G on a first side of the container to an outlet J to the airborne particle collector on a second side of the container that is opposite the first side (see Fig. 1 and page 764, column 2, paragraphs 3-4).

Regarding claim 6, Wahlstrom et al. disclose that there is fan B at the inlet of the container that pushes air in from outside the container (see Fig. 1).

Regarding claim 7, Wahlstrom et al. disclose that pushing of the air with the fan B creates a positive pressure within the container G, with pressure within the container greater than pressure in an environment outside of the container (page 764, section 2, third paragraph, air pressure inside tubes is higher than outside).

Regarding claim 8, Wahlstrom et al. disclose filtering the air that is pushed in from outside the container (with filter D, page 764, column 2, first paragraph).

Regarding claim 9, Wahlstrom et al. disclose that the filtering is performed using a high efficiency particulate air (HEPA) filter D at the inlet of the container (see Fig. 1 and page 764, column 2, first paragraph, class H13 filter is a HEPA filter).

Regarding claim 12, Wahlstrom et al. disclose that the airflow is in a substantially horizontal direction past the sample (see Fig. 1, airflow goes from sample M to outlet J which is a horizontal direction).

Regarding claim 14, Wahlstrom et al. disclose that characterizing the particles includes detecting subvisible particles produced by the abrading (see page 764, column 2, paragraphs 4-5, submicron particles detected).

Regarding claim 15, Wahlstrom et al. disclose that the airborne particle collector is a laser airborne particle collector (page 764, column 2, paragraph 3, Grimm 1.109 is a laser airborne particle counter).

Regarding claim 16, Wahlstrom et al. disclose that the characterizing the particles is performed in real time (see page 764, column 2, paragraphs 3-4, particles flow through chamber and to particle sampler/counter).

Regarding claim 17, Wahlstrom et al. disclose that the material sample is a metal rigid material (see page 765, Table 1, grey cast iron).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wahlstrom et al. (“A pin-on-disc simulation of airborne wear particles from disc brakes”).

Regarding claim 3, Wahlstrom et al. do disclose that the container G is an environmental chamber (page 764, section 2, third paragraph), but do not explicitly disclose that the chamber meets ISO class 5 particle count equivalent IAW ISO 14644. However, it would have been obvious to one of ordinary skill in the art to ensure that the environmental chamber of Wahlstrom et al. meets any known standard for particle count because it ensures that the particle measuring from the wear test is as accurate as possible and desired. 

Regarding claim 4, Wahlstrom et al. disclose that the tribometer H is fully within the container G (see Fig. 1).


Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wahlstrom et al. (“A pin-on-disc simulation of airborne wear particles from disc brakes”) in view of Ketcham et al. (US 2016/0002700).

Regarding claims 10 and 11, Wahlstrom et al. do not disclose the container including louvers. Ketcham et al. disclose a method and device using a container with an air flow through the container for sampling and counting particles in the air flow, wherein the container includes louvers on an exhaust side of the container with some of the air flow directed through the louvers, and adjusting of the louvers, thereby maintaining laminar air flow and aiding in maintaining laminar air flow through the container (pars. 0046-0047). It would have been obvious to use louvers and adjust the louvers at an exhaust side of the container, as taught by Ketcham et al., with the method of Wahlstrom et al., because it would help to maintain a laminar air flow for more consistent flow rates and behavior.



Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wahlstrom et al. (“A pin-on-disc simulation of airborne wear particles from disc brakes”) in view of Duranty et al. (“Preliminary Test Methodology for Linear Reciprocating Ball-on-Flat In situ Friction and Wear Studies of Polymers in High Pressure Hydrogen”).

Regarding claim 13, Wahlstrom et al. do not disclose abrading with a linear reciprocating tribometer as the tribometer. Duranty et al. disclose performing abrading wear tests on disc samples, wherein the abrading is performed with a linear reciprocating tribometer in an environmental chamber (page 3 section 6.0 and page 4 Fig. 1). It would have been obvious to one of ordinary skill in the art to substitute the linear tribometer of Duranty et al. for the pin-on-disc tribometer of Wahlstrom et al. because it is another known type of tribometer for wear testing that can be substituted in a known way by simply placing it in the environmental chamber in the same way that the Wahlstrom’s tribometer is placed. Furthermore, such a substitution would yield only predictable results because it would function with the same purpose of producing wear and wear particles on a disc sample.


Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wahlstrom et al. (“A pin-on-disc simulation of airborne wear particles from disc brakes”) in view of Tuffile et al. (US 2017/0080497).

Regarding claim 18, Wahlstrom et al. do not disclose the material sample being an additively manufactured material. However, one of ordinary skill in the art would have known that it is useful to wear test any type of material, including additively manufactured materials. Furthermore, Tuffile et al. disclose performing wear testing on an additively manufactured material sample (see e.g. par. 0011). It would have been obvious to one of ordinary skill in the art to test any of various types of material samples in the method of Wahlstrom et al., including additively manufactured materials, because it would provide valuable wear information about these types of products and materials. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139. The examiner can normally be reached M-F 8 am - 5 pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M. WEST/Primary Examiner, Art Unit 2861